      Case 2:20-cv-00880-KJM-DB Document 25 Filed 11/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID D. HARRIS,                                  No. 2:20-cv-0880 KJM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    FAYE BENKLE,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se. In an order filed September 18, 2020, this

18   court referred this case to the court’s Alternative Dispute Resolution project. (ECF No. 17.) In a

19   minute order filed October 22, 2020, this court set a settlement conference for January 5, 2021

20   before Magistrate Judge Delaney. (ECF No. 23.) Plaintiff has filed a request for clarification of

21   the minute order. This court will address each of plaintiff’s questions.

22          First, the statement that the “[m]anner of Settlement Conference to be determined at a

23   later date” refers to the manner of the parties’ presence at the conference. The parties will appear

24   by video conference, Zoom video conference, or telephone. This court will issue an order at a

25   later date specifying the manner of the parties’ appearance.

26          Second, the requirement that a party with full authority to settle the case must appear at

27   the conference is directed to defendant.

28   ////
                                                       1
      Case 2:20-cv-00880-KJM-DB Document 25 Filed 11/05/20 Page 2 of 2


 1             Third, the statement that the “view” of the case may be altered during the conference is
 2   simply providing support for the requirement that the person or persons appearing at the
 3   conference for defendant have full and unfettered authority to settle case. This court wants those
 4   appearing at the conference to come into it with an open mind.
 5             Fourth, plaintiff should have access to the local rules for this court through the prison law
 6   library. If plaintiff is unable to obtain a copy of the rules, he should so inform the court. That
 7   said, this court will provide plaintiff with a copy of Local Rule 270.
 8             Fifth, the court’s September 18, 2020 order describes what plaintiff should include in a
 9   settlement conference statement. It also informs plaintiff that he should submit the statement by
10   U.S. mail to Magistrate Judge Delaney at the address provided in the order.
11             For the reasons set out above, the Clerk of the Court IS HEREBY ORDERED to send
12   plaintiff a copy of Local Rule 270.
13   Dated: November 5, 2020
14

15

16

17

18

19

20
     DLB:9
21   DB/prisoner-civil rights/harr0880.sett conf clarif

22

23

24

25

26

27

28
                                                          2
